Citation Nr: 0608608	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left leg.

2.  Entitlement to service connection for a bilateral hand 
disorder, including a right hand disorder as secondary to a 
service-connected right shoulder disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1989 to November 
1989, and from October 2002 to September 2003.  

This case came before the Board of Veterans' Appeals (Board) 
from May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee.  

The veteran and his wife offered testimony before the 
undersigned Veterans Law Judge at a Travel Board Hearing at 
the RO in August 2005.  A transcript of the hearing is in the 
claims folder.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from a bilateral 
ankle or bilateral knee disorder or a disability manifested 
by numbness of the left leg.

2.  The veteran does not currently suffer from a bilateral 
hand disorder and there is no right hand disorder that is 
causally related to service or to a service-connected right 
shoulder disorder.


3.  The veteran does not currently suffer from sleep apnea 
that is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disorder characterized by numbness of the left leg, a 
bilateral knee disorder, or a bilateral ankle disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The criteria for entitlement to service connection for a 
bilateral hand disorder, including a right hand disorder as 
secondary to a service-connected right shoulder disorder, 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2005).

3  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in February 2004 (for issues 1-4) and 
April 2004 (for issue 5), as well as by means of the 
discussions in the April 2005 statement of the case (SOC) and 
the July 2005 Supplemental Statement of the Case (SSOC).  He 
was advised of what was required to substantiate his claims 
and of his and VA's responsibilities regarding his claims.  
He was also asked to submit information and/or evidence, 
which would include that in his possession, in support of his 
claims.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
issued in this case were issued prior to the initial rating 
decision.  VA has provided the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App 103 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records, private 
treatment records dated from 2000 to 2005, and VA treatment 
records dated into 2005.  He has not indicated any additional 
treatment records are outstanding.  In response to the SSOC, 
the veteran indicated that he had no additional evidence to 
submit.  After a review of the record in this case, the Board 
finds no indication of any additional pertinent, outstanding 
private medical evidence specifically identified by the 
veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claims adjudicated in this decision.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  The veteran 
has not put forth medical evidence of a current disability 
noted in service or otherwise related to service or service-
connected disability.  No examination is warranted to comply 
with the duty to assist because the record contains 
sufficient medical evidence for VA to make a decision under 
such circumstances.  Thus, the Board finds that no additional 
action is necessary as to these claims.

II.  Service connection claims

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence of record fails to disclose an actual 
current disorder regarding the claims for numbness of the 
left leg, a bilateral knee or ankle disorder, or a right or 
left hand disorder.  To the contrary, the VA examinations and 
treatment records, while documenting complaints of pain, have 
failed to yield a single diagnosis of any of these problems, 
and no examiner has concluded that there were medical 
problems which would lead to any diagnosis in regard to these 
complaints.  

Moreover, though the veteran has complained of symptoms such 
as left leg numbness, and bilateral ankle, knee and hand 
pain, there is no identified disabling condition to attribute 
these complaints to in the current medical records.  Service 
medical records show no relevant findings or diagnosis.  
Following service, there is no diagnosis or finding of 
chronic disability, although the veteran reported a history 
of trauma in service.  VA neurological examination in April 
2004 showed no findings related to left leg numbness, or 
conditions of the ankles, knees or hands.  Significantly, EMG 
testing of the hands was normal.  

Inasmuch as the veteran has indicated that his numbness in 
the left leg is due to fibrmyalgia, there is no diagnosis of 
that condition in the record.  

Further, there is no diagnosis or treatment of a right hand 
disorder as secondary to the veteran's service-connected 
right shoulder disorder.  As noted, service connection is in 
effect for a right shoulder disorder.  However, no VA 
examination or treatment record, or private medical record, 
has indicated any relationship between a current right hand 
disorder and the right shoulder.  In VA treatment notes dated 
in June 2005 the veteran complained of right hand pain after 
a recent right shoulder surgery.  The veteran was instructed 
to keep the right hand elevated.  There was no diagnosis of a 
right hand disorder.  The veteran has not presented further 
evidence of right hand disorder, and he has reported there is 
no additional evidence to present.  

The veteran does have a current diagnosis of sleep apnea.  
Jatin K. Kadakia, M.D., made this diagnosis in February 2004, 
and it is also noted in recent VA records.  Dr. Kadakia 
continued the diagnosis in a June 2005 report based on a 
sleep study.  He noted in February 2004 that that the veteran 
probably had the problem for awhile, and that while the 
symptoms had gotten worse, he saw no connection between the 
veteran's service in Afghanistan and returning and the 
worsening of symptoms.  Dr. Kadakia noted in June 2005 the 
veteran's report of a lifelong history of snoring and daytime 
sleepiness.  He also noted that people could be symptomatic 
for years prior to diagnosis.  

The Board does not dispute that the service medical records 
show instances of treatment for unrelated illnesses on a few 
occasions in service at which time the veteran complained of 
fatigue.  For instance, he complained of this in February 
2003 while being treated for gastroesophageal reflux disease.  
However, this was not noted to be sleep apnea, nor can these 
few isolated instances be considered evidence of the chronic 
disorder sleep apnea, as they were noted as symptoms of other 
disorders.  

As to the claims other than sleep apnea, in reference to the 
symptoms and pain described herein, the Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which his reported symptoms can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds,  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
finds no proof of a present disability as to numbness of the 
left leg, bilateral knees, bilateral ankles, or bilateral 
hands (including the right hand on a secondary basis).  

Contrary to the veteran's contention that he has the 
aforementioned disabilities that are related to his service, 
there is no competent medical evidence of such current 
disabilities.  While the veteran is competent to describe the 
symptoms that he experiences, his statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has not presented competent evidence of current 
disability as to the service connection claims other than 
sleep apnea.  In the absence of a current diagnosis of the 
aforementioned disabilities for which the veteran seeks 
service connection, service connection for these claimed 
disabilities is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005).  The preponderance is against these claims 
for service connection, and they must be denied.

As to the claim for sleep apnea, the preponderance is also 
against this claim.  Although there is a current diagnosis, 
there is no competent medical evidence relating current sleep 
apnea to service.  There is no in-service finding of sleep 
apnea, nor is there any other indication of a chronic disease 
in service.  Moreover, the disorder is not a chronic disease 
for which there is a presumptive period following service 
which would allow for presumptive service connection  See 
38 C.F.R. § 3.307, 3.309 (2005).  The Board has considered 
the medical opinion that this condition probably existed for 
some time, and that it may have existed during or prior to 
service.  However, this opinion also indicated that there was 
no connection between the veteran's sleep apnea, worsening 
symptoms, and his service in Afghanistan.  This opinion 
essentially fails to support the veteran's claim; it does not 
suggest a relationship between sleep apnea and service.  The 
Board finds no competent evidence of current sleep apnea 
related to service.  

The veteran's lay statements concerning the onset and 
existence of sleep apnea are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence is 
assembled VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claim for sleep apnea.

Finally, the Board notes that VA shall also pay compensation 
in accordance with Chapter 11 of Title 38, United States 
Code, to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest: during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or to a degree of 10 
percent or more not later than December 31, 2006; and by 
history, physical, examination, or laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a).  The term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d)(2).  Here, the veteran served outside of 
the aforementioned areas; service personnel records document 
his assignment in Afghanistan during his period of service in 
2002-03.  Accordingly, the provisions pertinent to 
"undiagnosed illnesses" are not for application.  




ORDER

Service connection for numbness of the left leg is denied.  

Service connection for a bilateral hand disorder, including a 
right hand disorder as secondary to a service-connected right 
shoulder disorder, is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for sleep apnea is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


